Citation Nr: 0840194	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO. 07-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for 
postoperative residuals of a right wrist fracture.

2. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

3. Entitlement to a 10 percent rating for multiple 
nonservice-connected disabilities.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran retired from active duty in January 2005, 
after approximately 24 years of active, honorable, 
military service.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
RO. 

Upon initial review, the Board notes that documents on 
file, such as the veteran's June 2006 Notice of 
Disagreement raise an inferred issue of entitlement to a 
10 percent rating for multiple nonservice-connected 
disabilities. 38 C.F.R. § 3.324. See, e.g., Brannon v. 
West, 12 Vet. App. 32 (1998). Accordingly, that issue 
will be considered below.


FINDINGS OF FACT

1. The veteran's postoperative residuals of a right wrist 
fracture are not manifested by dorsiflexion less than 10 
degrees, or a limitation of palmar flexion to a point in 
line with the forearm.

2. The veteran's gastroesophageal reflux disease is not 
manifested by two or more of the symptoms for the 30 
percent evaluation of less severity, i.e, at least two of 
the following are not shown: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health primarily by moderately frequent reflux.

3.  In addition to postoperative residuals of a right 
wrist fracture and gastroesophageal reflux disease, 
service connection is in effect for hepatitis C, 
evaluated as noncompensable.

4. The veteran's multiple noncompensable service-
connected disabilities clearly interfere with normal 
employability.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
postoperative residuals of a right wrist fracture have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2008).

2.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.31, 4.114, 
Diagnostic Code 7346 (2008).

3. The criteria for a 10 percent rating for the veteran's 
multiple noncompensable service-connected disabilities 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As service connection, an initial rating, and an 
effective date have been assigned for the disorders at 
issue, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  The decision of the United States Court 
of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements 
are met when the underlying claim for service connection 
is substantiated.  Consequently, there is no need to 
discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording 
VA examinations.  He was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Analysis

The veteran seeks entitlement to initial compensable 
ratings for postoperative residuals of a right wrist 
fracture and for gastroesophageal reflux disease. He 
contends that he experiences pain and limitation of 
motion in his right wrist which impair his ability to 
accomplish many activities of daily living, such as 
opening jars, typing, writing, lifting, and yard work. As 
to his gastroesophageal reflux disease, he reports that 
he must take increasing amounts of medication to obtain 
relief. He also states that it interferes with his sleep, 
to the point where he must sit in a chair to ease the 
burning. Therefore, he maintains that compensable 
evaluations are warranted for each disability.

Despite the veteran's contentions, the preponderance of 
the evidence of record shows that postoperative residuals 
of a right wrist fracture and the manifestations of his 
gastroesophageal reflux disease do not meet or more 
nearly approximate the schedular criteria for a 
compensable rating for either disability. Accordingly, 
compensable schedular ratings are not warranted for 
either disability.  To this extent, the appeal is denied. 

In reviewing the record, however, the Board finds that 
taken together, the effects of the veteran's multiple 
service-connected disabilities could reasonably interfere 
with normal employability. As such, a 10 percent rating 
is warranted for those disabilities, collectively. To 
that extent, the appeal is granted.




The Applicable Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008). The 
percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
Where, as here, service connection is granted and initial 
rating awards are at issue, separate ratings can be 
assigned for separate periods from the time service 
connection became effective. Fenderson v. West, 12 Vet. 
App. 119 (1999). Accordingly, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Right Wrist

The veteran's right wrist disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5215. 
Under that code, a 10 percent rating is warranted when 
dorsiflexion is less than 15 degrees or when palmar 
flexion is limited in line with the forearm.

Where, as here, the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

In determining the adequacy of assigned disability 
ratings, consideration must be given to factors affecting 
functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups. 38 C.F.R. § 4.40. 
Consideration must also be given to weakened movement, 
excess fatigability, and incoordination, as well as the 
effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

In 1998, the veteran underwent successful surgical repair 
of a fractured right wrist.  At a February 2005 VA 
examination he reported pain and a loss of motion since 
the surgery, particularly during cold, wet weather.  On 
examination, however, he was able to accomplish 
dorsiflexion of his right wrist to 50 degrees and plantar 
flexion to 50 degrees.  There was no objective evidence 
of pain, fatigue, lack of endurance, weakness, 
incoordination, or ankylosis. Reportedly, his right wrist 
disability did not impair his ability to accomplish the 
activities of daily living, nor did it impair his work 
performance.  There is no competent medical evidence to 
the contrary.  Therefore, the veteran does not meet or 
more nearly approximate the criteria for a compensable 
rating for postoperative residuals of his right wrist 
fracture under the applicable schedular criteria. 
Accordingly, the initial noncompensable rating is 
confirmed and continued. 

Gastroesophageal Reflux Disease

There is no diagnostic code in the rating schedule 
dedicated to the evaluation of gastroesophageal reflux 
disease. Therefore, that disorder is rated under the 
criteria for hiatal hernia, a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 
7346.  That Code provides a 30 percent rating is 
warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health. A 10 percent rating is 
warranted with two or more of the symptoms for the 
30 percent rating of less severity.

The veteran contends that his gastroesophageal reflux 
disease is manifested primarily by pain and burning for 
which medication is only partially effective. Although he 
states that gastroesophageal reflux disease impairs his 
sleep and interferes with his work, the preponderance of 
the evidence is negative for associated dysphagia, 
pyrosis, and for substernal or arm or shoulder pain. 
Moreover, there are no findings that it is productive of 
considerable impairment of health.  Indeed, the February 
2005 VA examiner found that the appellant's symptoms were 
controlled with medication.  Absent competent medical 
evidence showing that the schedular criteria have been 
met, the veteran does not meet or more nearly approximate 
the criteria for a compensable rating for 
gastroesophageal reflux disease. Therefore, the current 
noncompensable rating must also be confirmed and 
continued. 

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
also considered the possibility of referring this case to 
the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
veteran's postoperative residuals of a fractured right 
wrist and gastroesophageal reflux disease. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008). Rather, the 
record shows that the manifestations of those 
disabilities are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability. 38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1). 

Multiple Non-compensable Ratings

Although the veteran does not meet or more nearly 
approximate the schedular criteria for a compensable 
rating for either postoperative residuals of a fractured 
right wrist or gastroesophageal reflux disease, 
individually, a compensable rating is warranted due to 
the collective level of impairment caused by the 
veteran's multiple noncompensable disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such 
character as clearly to interfere with normal 
employability, even though none of the disabilities may 
be of compensable degree under the 1945 Schedule for 
Rating Disabilities, the rating agency is authorized to 
apply a 10-percent rating, but not more than 10 percent, 
and not in combination with any other rating. 38 C.F.R. 
§ 3.324. 

In addition to postoperative residuals of a fractured 
right wrist and gastroesophageal reflux disease, service 
connection is in effect for hepatitis C. As with the 
veteran's other service-connected disabilities, it is 
evaluated as noncompensably disabling. 

While hepatitis C is currently quiescent, postoperative 
residuals of the fractured right wrist and the 
manifestations of gastroesophageal reflux disease are 
active. Not only does the veteran subjectively complain 
of pain and limitation of right wrist motion, he 
definitively demonstrates a limitation of right wrist 
motion when compared with the non-service-connected left 
wrist. Moreover, such limitation is less than that 
considered normal for motion of the wrist. Whereas the 
veteran has 50 degrees of plantar flexion, 50 degrees of 
dorsiflexion, 10 degrees of radial deviation, and 15 
degrees of ulnar deviation, the normal range of wrist 
motion consists of 70 degrees of dorsiflexion; 80 degrees 
of plantar flexion, 30 degrees of radial deviation, and 
55 degrees of ulnar deviation. 38 C.F.R. § 4.71, Plate I 
(2008). 

Further, although gastroesophageal reflux disease does 
not have any associated esophageal complications, an 
upper gastrointestinal series, performed by VA in 
February 2005, shows that it is moderately frequent, and 
that it requires medication for control. 

Taken together, the evidence suggests that the 
manifestations of the veteran's service-connected right 
wrist disability and gastroesophageal reflux disease 
interfere with the veteran's normal employability. At the 
very least, there is an approximate balance of evidence 
both for and against that conclusion. Under such 
circumstances, all reasonable doubt is resolved in favor 
of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, a 10-percent rating is warranted for the 
veteran's non-service connected disabilities, 
collectively, and may not be combined with any other 
rating.  38 C.F.R. § 3.324.  To that extent, the appeal 
is allowed.

ORDER

Entitlement to an initial compensable rating for 
postoperative residuals of a right wrist fracture is 
denied.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease is denied.

Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


